*698OPINION
By SHERICK, J.
It is evident from the testimony offered in the action that a substantial economy has been effected by the decrease in the department’s personnel; that no one has taken the place made vacant by the relator’s dismissal. Wé find no proof of the charge that his removal was actuated by a desire to politically prefer another. In fact, it does appear that the relator was twice removed, and once recalled when work was to be done, and the Commissioner frankly states that he would again reinstate him if the departmental work should increase and make additional employment necessary.
It is well established that when one resorts to the extraordinary remedy of mandamus for reinstatement to an office from which he has been removed, he has the burden of showing a clear right to the relief sought. This the relator has failed to do. It rather seems to be his conception of the matter to show flaws in the title or right of the three foremen complained of to hold the positions which they now hold. It has long been recognized that this is not sufficient to procure his reinstatement. The fact is that the evidence strongly preponderates towards the conclusion that the department was over-manned gmd that a real and substantial saving has been made therein by the action of the Commissioner in decreasing his force. Economy has been properly effected thereby.
It is claimed that the judgment is contrary to law and that the judgment should have been otherwise. We do not concur in these claims.
Finding no error in the judgment entered, the same is affirmed.
Judgment affirmed.
MONTGOMERY, J, concurs.